            Case 2:18-cv-00181-KJD-NJK Document 73 Filed 08/03/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARVIN D. RICHARD,                              Case No. 2:18-cv-00181-KJD-NJK
5
            Petitioner,
6                                                     ORDER GRANTING
              v.                                      MOTION FOR EXTENSION OF TIME
7                                                     (ECF NO. 72)
8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12           In this habeas corpus action, after a 60-day extension of time and a 45-day
13   extension of time, the petitioner, Marvin D. Richard, represented by appointed counsel,
14   was due to file a reply to Respondents’ answer (ECF No. 66) by July 31, 2020. See
15   Order entered March 29, 2018 (ECF No. 14); Order entered April 17, 2020 (ECF No.
16   69); Order entered June 16, 2020 (ECF No. 71).
17           On July 31, 2020, Richard filed a motion for extension of time (ECF No. 72)
18   requesting a further 7-day extension of time, to August 7, 2020, for his reply. Richard’s
19   counsel states that the extension of time is necessary because of the complexity of the
20   motion to dismiss and his obligations in other cases. Respondents do not oppose the
21   motion for extension of time.
22           The Court finds that Richard’s motion for extension of time is made in good faith
23   and not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
26   (ECF No. 72) is GRANTED. Petitioner will have until and including August 7, 2020, to
27   file his reply.
28
                                                  1
               Case 2:18-cv-00181-KJD-NJK Document 73 Filed 08/03/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

3    effect.

4

5              DATED THIS 3rd day of August, 2020.
6

7
                                                      KENT J. DAWSON,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
